Citation Nr: 9913336	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability during the period from March 29, 1993, 
through July 10, 1996, and an evaluation in excess of 20 
percent for left knee disability during the period commencing 
July 11, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability during the period from March 29, 1993, 
through July 10, 1996, and an evaluation in excess of 20 
percent for right knee disability during the period 
commencing July 11, 1996.

3.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired in May 1971.  This case came to the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Some of the issues on appeal were 
decided by the Board in March 1998 while other issues on 
appeal were remanded by the Board in March 1998.  

With respect to the issues remaining on appeal, the Board 
notes that the veteran appealed a July 1994 rating decision 
which granted service connection for right knee and right 
ankle disabilities and evaluated each of the disabilities as 
noncompensably disabling, effective March 29, 1993.  He has 
also appealed a February 1997 rating decision which granted 
service connection for left knee disability and evaluated the 
disability as 10 percent disabling, effective March 19, 1993.  
In the February 1997 rating decision, the evaluations for the 
veteran's right knee and right ankle disabilities were 
increased to 10 percent, effective March 19, 1993.  

While the case was in remand status, the RO completed the 
development requested by the Board, included arthritis in the 
description of the service-connected right and left knee 
disabilities and granted increased evaluations of 20 percent 
for the left and right knee disabilities, effective July 11, 
1996.





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained.

2.  During the period prior to July 11, 1996, the veteran's 
left knee disability was not manifested by more than 
limitation of flexion to 45 degrees.

3.  During the period commencing July 11, 1996, the veteran's 
left knee disability has not been manifested by more than 
limitation of flexion to 30 degrees.

4.  From March 29, 1993, the veteran's right knee disability 
has been manifested by limitation of flexion which more 
nearly approximates limitation of flexion to 30 degrees than 
limitation of flexion to 15 degrees.

5.  The veteran's right ankle disability is manifested by 
limitation of motion which more nearly approximates moderate 
than marked.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability does not warrant an 
evaluation in excess of 10 percent during the period from 
March 29, 1993, through July 10, 1996, or an evaluation in 
excess of 20 percent during the period commencing July 11, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1998).

2.  The veteran's right knee disability warrants an 
evaluation of 20 percent, but not higher, from March 29, 
1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (1998).

3.  The veteran's right ankle disability does not warrant an 
evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's bilateral knee and right ankle disabilities.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

On VA general examination in December 1993, the veteran 
complained of swelling, pain, and tenderness in the right 
knee, which was aggravated by changes in temperature, 
humidity, and barometric pressure.  Physical examination 
revealed mild right sided ankle edema and some para-patellar 
edema of the right knee.  Range of motion of the left knee 
was from 0-140 degrees and motion of the right knee was from 
0-125 degrees.  X-rays of the knees were interpreted as 
normal.  The diagnosis was synovitis of the right knee with 
limited range of motion.

The veteran complained on VA orthopedic examination in July 
1996 of bilateral knee pain, greater on the right, which was 
aggravated by stair climbing; he noted episodes of locking of 
the knees.  The veteran also said that he had dull pain in 
both ankles when walking or weight bearing.  Physical 
examination revealed a mild limp secondary to his left ankle, 
a somewhat "waddling" gait, and crepitus.  Motion of the 
left knee was from 0-110 degrees and motion of the right knee 
was from 0-112 degrees.  Motion of the right ankle was from 
40 degrees of plantar flexion to 15 degrees of dorsiflexion.  
X-rays of the right ankle did not disclose any significant 
defect.  The diagnoses were degenerative arthritis of the 
knees with patellofemoral crepitus, and status post left 
ankle fracture.  The examiner concluded that the veteran was 
likely to have limitation of activity secondary to his knee 
and ankle discomfort and that he was largely limited to 
sedentary types of employment.

On VA orthopedic examination in January 1997, the veteran 
noted right ankle pain that was aggravated by lateral 
movement and twisting and was improved with elevation.  The 
pain was described as occurring daily and was rated as 3 (on 
a scale of 1-5, with 5 being the most severe).  Physical 
examination revealed that the veteran walked with a limp.  
There was no deformity, edema, tenderness, instability, or 
other impairment of the right ankle.  Range of motion of the 
right ankle was from 20 degrees of plantar flexion to 15 
degrees of dorsiflexion.  The diagnosis was old fracture of 
the right ankle.

VA outpatient records for February 1997 reveal complaints of 
continued locking of the knees, especially on the right, with 
increased pain, which restricted daily activities and 
disrupted the veteran's sleep.  Range of motion of the left 
knee was from 0-90 degrees.  X-rays of the knees in April 
1997 were interpreted as showing cortical irregularities in 
the region of the tibial spine bilaterally, considered 
indicative of old trauma, and some degenerative changes of 
the left knee.

According to August 1997 outpatient records from William 
Collins, M.D., the veteran was given bilateral knee orthoses.

On VA orthopedic examination in October 1998, the veteran 
complained of progressive pain in both knees, with pain on 
the left considered a 7 (on a scale of 1-10) and pain on the 
right of 6-7.  Activities of daily living magnified the pain, 
which was associated with weakness, stiffness, swelling, 
locking, fatigability, and lack of endurance.  It was noted 
that the veteran used bilateral knee braces.  There was no 
history of dislocation or recurrent subluxation.  The veteran 
indicated that he was able to walk less than 1/2 mile without 
knee and ankle pain and able to sit or drive less than 15 
minutes before he needed to change positions; he was able to 
climb 4-5 stairs if he used his hands on the rail for 
support.  He also complained of bilateral knee pain at night.  

On physical examination of the knees in October 1998, 
bilateral knee motion was from 0-120 degrees (out of a 
possible 140 degrees), with complaints of pain beyond 120 
degrees.  No instability was found.  There was mild 
quadriceps atrophy in both  thighs and crepitus over both 
patella.  Right ankle range of motion was from 40 degrees of 
plantar flexion (out of a possible 42 degrees) to 10 degrees 
of dorsiflexion (out of a possible 20 degrees).  The 
veteran's complaints of pain were much more vocal when he 
attempted to walk without knee braces.  X-rays of the knees 
were interpreted as showing mild bilateral degenerative joint 
disease; X-rays of the right ankle were normal.  The 
pertinent diagnosis was degenerative arthritis of the knees.

The examiner noted in October 1998 that although range of 
motion of both ankles was the same, only the left ankle was 
painful on motion, that pain in the knees and left ankle was 
consistent with the history of the veteran's service-
connected injuries, that the veteran's bilateral knee and 
ankle complaints were directly referable to service activity, 
and that his bilateral knee and ankle disabilities would 
preclude active employment in other than the most minimal 
sedentary activities.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling; to 30 
degrees is rated as 40 percent disabling; to 20 degrees is 
rated as 30 percent disabling; to 15 degrees is rated as 20 
percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling.

Under Diagnostic Code 5257, other knee impairment, including 
recurrent subluxation or lateral instability, is rated as 10 
percent disabling if slight, as 20 percent disabling if 
moderate, and as 30 percent disabling if severe.

In evaluating the severity of the veteran's bilateral knee 
and right ankle disabilities, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, as well as the application 
of 38 C.F.R. § 4.40, regarding functional loss due to pain, 
and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, the VA General 
Counsel (GC) has issued a precedent opinion (VAOPGCPREC 23-
97) holding that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, as long as the separate evaluations are based 
on additional disabling symptomatology.

There is X-ray evidence on file of bilateral knee arthritis; 
and there is limitation of flexion of the knees.  On one 
occasion, flexion was limited to 90 degrees.  On all other 
occasions flexion has been possible to 110 or more degrees.  
Although bilateral knee pain is present, the October 1998 VA 
examination report indicates that the veteran's complaint of 
pain began at flexion of 120 degrees.  The veteran also has 
weakness and fatigability associated with the bilateral knee 
disability, but only mild quadriceps atrophy is shown.  The 
veteran has consistently been found to have full extension of 
both knees.  The veteran has complained of locking, but there 
has been no medically confirmed episode of locking in recent 
years.  Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the limitation of 
motion does not more nearly approximate the criteria for a 30 
percent rating.  In addition, there is no objective evidence 
of subluxation or instability so a separate compensable 
evaluation for either knee under Diagnostic Code 5257 is not 
in order.  

With respect to the period prior to July 11, 1996, when the 
knee disabilities were assigned 10 percent evaluations, the 
Board notes that the veteran's recorded knee complaints at 
the December 1993 VA examination were limited to the right 
knee.  He manifested a full range of left knee motion, and 
the examiner did not identify any other functional impairment 
of the left knee.  Moreover, an X-ray examination of the left 
knee was negative, and the examiner rendered no left knee 
diagnosis.  In view of the absence of any significant left 
knee complaints or abnormal findings, the Board must conclude 
that the December 1993 VA examination report provides no 
reasonable basis for concluding that the left knee disability 
more nearly approximated the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation.  The 
veteran did not undergo another VA examination of his left 
knee until July 11, 1996, and there is no medical evidence 
pertaining to the status of the veteran's left knee 
disability during the intervening period.  Therefore, the 
Board must conclude that an evaluation in excess of 10 
percent is not warranted during the period from March 29, 
1993, through July 10, 1996.

With respect to the evaluation of the veteran's right knee 
during the period prior to July 11, 1996, the Board notes 
that the December 1993 VA examination report shows that the 
veteran described his right knee as quite painful and also 
complained of swelling and limitation of motion.  Flexion of 
his right knee was found to be limited to 125 degrees, and 
para-patellar edema was noted.  In addition, synovitis of the 
right knee was diagnosed.  Although the examiner did not 
identify any other functional impairment, the record does not 
reflect that the examiner was requested to identify 
functional impairment due to pain, weakness and fatigability.  
With resolution of reasonable doubt in the veteran's favor 
and with consideration of pertinent disability factors, the 
Board concludes that the veteran's right knee disability more 
nearly approximated the criteria for a 20 percent evaluation 
than those for a 10 percent evaluation during the period from 
March 29, 1993, through July 10, 1996.
  
With respect to the veteran's right ankle disability, the 
Board must conclude that the disability does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271.  In this regard, the Board notes that on two of the 
three recent VA examinations, including the most recent VA 
examination, the veteran was found to have almost full range 
of plantar flexion.  On no occasion has he been found to have 
more than moderate limitation of dorsiflexion.  In addition, 
objective evidence of pain on motion of the right ankle has 
not been found.  Moreover, there is no evidence of weakness, 
incoordination, or fatigability associated with the right 
ankle disability.

The Board has considered whether the issues on appeal should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The record 
reflects that the veteran has not required frequent 
hospitalizations for this disabilities and that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from any of the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of any of the claims for 
extra-schedular consideration is not in order.


ORDER

An evaluation in excess of 10 percent for left knee 
disability during the period from March 29, 1993, through 
July 10, 1996, and an evaluation in excess of 20 percent for 
left knee disability during the period commencing July 11, 
1996, are denied.

An evaluation 20 percent for right knee disability during the 
period from March 29, 1993, through July 10, 1996, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

An evaluation in excess of 20 percent for right knee 
disability during the period commencing July 11, 1996, is 
denied.

An evaluation in excess of 10 percent for right ankle 
disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

